DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8, 10, 12, 21-22 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US Patent 6,311,508 B1) in view of Eom et al. (US Patent Application Publication US 2005/0109053 A1) and Shaw (US 4, 242,872).
Regarding claim 1, Sakurai discloses (Figures 2-5) an air conditioner for conditioning a space inside a building comprising: a heat source unit (air cooled condenser unit Ab) having a heat exchanger unit (Condenser 2 with super cooler 3) comprising a first heat exchanger (condenser 2) disposed in a first casing (within the outer surface of condenser unit Ab as seen in figures 4 and 5) and configured to exchange heat with a heat source (air from cooling fan 14), and 
a compressor unit (compressor unit Aa) comprising a compressor (compressor 1) disposed in a second casing (the outer surface of compressor unit Aa as seen in figures 4 and 5) separate from the first casing (the outer surface of Ab); and 
at least one indoor unit (low pressure side device B) having a second heat exchanger configured to exchange heat with the space to be conditioned (evaporator 4 provides refrigeration to a space) and being fluidly communicated to the heat exchanger unit and/or the compressor unit (via pipe connection portions 15, 6, 17 and 18 which complete the refrigeration circuit as seen in figures 2 and 3), wherein
the heat exchanger unit (Condenser 2 with super cooler 3) is fluidly communicated to the outside of the building (the condenser 2 is cooled by air from outside the building as it is outdoors per Col.3 line 44-51 and Col. 4, line 22-24).
However Sakurai does not discloses the first casing having a first side wall, a second side wall, a first connection, and a second connection, the first casing being rectangular and flat, the second side wall being disposed at an opposite side of the first side wall, the first connection being disposed at the first side wall, the second connection being disposed at the second side wall, a first heat exchanger disposed in the first casing and configured to exchange heat with a heat source, a fan in the first casing, where the first casing further contains a drain pan, an inner surface of the drain pan being directed toward the first heat exchanger, and a drain opening that is directly connected to a drainage is provided at a lowest position of the drain pan, the drain 
Eom teaches (Figure 1-5, 9-10, 13 and 16) a heat source unit having a heat exchanger unit (indoor unit 100) comprising a first casing ( a casing made of panels 110, 120, 130, 140 and 150 and lower frame 200) having a first side wall (at lower frame 200), a second side wall (at panel 150), a first connection (at rectangular suction inlet 210), and a second connection (at discharge outlet 170), the first casing being rectangular and flat (as seen in figure 1), the second side wall being disposed at an opposite side of the first side wall (panel 150 and frame 200 are on opposite sides of the unit 100 as seen in figure 1-3), the first connection being disposed at the first side wall, the second connection being disposed at the second side wall, a first heat exchanger disposed in the first casing (heat exchanger 250 is disposed within the casing as seen in figure 2-3 and 13 and 16) and configured to exchange heat with a heat source (heat exchanger 250 heats inhaled air when the heat exchanger is used as condenser per paragraph 0079), a fan in the first casing (fan 332), where the first casing further contains a drain pan (side drain pan 240), an inner surface of the drain pan being directed toward the first heat exchanger (the side of drain pan 240 facing heat exchanger 250 as seen in figure 2-4, 13 and 16), and a drain opening that is directly connected to a drainage is provided at a lowest position of the drain pan (drain part 242 with main drain part 241 which is at a lowest point of the pan 240 to drain condensed water  per paragraph 0065 and 0098-0099), the drain opening being located in proximity to the first connection (the drain parts 242 and 241 are near the lower frame as seen in figure 1-4, 13 and 16), the fan (332) being located in proximity to the second connection (the discharge outlet 170 is near the fan 332 as seen in figure 1-3, 13 and 16, where the discharge outlet 170 is closer to the fan 332 than the drain part 242).
It would have been obvious to one of ordinary skill in the art to have modified the generic casing of Sakurai to include the specific casing with inlet and outlet connections and a drain pan as taught by Eom. Doing so would provide a known structure for draining condensed water from the heat exchanger in the case of the drain pan (per Eom paragraph 0064-0065) and would provide a casing suitable for connection of the heat exchanger unit to duct work, in the specific case in the case where the heat exchange unit is not directly in the space where air is to be heated or cooled as recognized by Eom (per paragraph 0074).
However Sakurai does not disclose that the heat exchanger unit is disposed inside the building, as Sakurai is silent as to a specific location for the condenser unit.
Shaw teaches (Figure 1-7) a heat exchanger unit is disposed inside the building, and the first casing (at central section of duct 328a in which blower 332 and coil 12 are mounted per Col. 7, line 24-29) has a first connection at one side of the heat exchanger and a second connection at an opposite side of the heat exchanger (the at the connections of central section 328a to left sections 328b and right section 328c per Col. 7, line 29-64).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the heat source heat exchange unit of Sakurai to be located inside a building as taught by Shaw. Doing so would have provided a known installation location for a heat exchanger that acts as a condenser in a refrigerant air conditioning system and would have also provide an installation location where air could selectively be drawn in the heat exchanger unit from a building exterior or an attic in order to maximize heat pump efficiency through the use of multiple heat sources and sinks as recognized by Shaw (Per Col. 2, line 67, through Col. 3 line 7).


Regarding claim 3, Sakurai as modified disclose the claim limitations of claim 1 above and Sakurai further discloses  the compressor unit (Aa) is disposed inside the building (Per Col.3 line 44-51 and Col. 4, line 22-35 the compressor is disposed indoors such as within a machine room).
Regarding claim 5 and 8, Sakurai as modified disclose the claim limitations of claim 1 and 3 above respectively and Shaw further discloses the first casing (at central section of duct 328a in which blower 332 and coil 12 are mounted per Col. 7, line 24-29) is completely closed relative to the inside of the building (air flows through central section of duct 328a from the coil 12 to blower 332 to reject or absorb heat from the outside air Per Col. 7 line 29-64).
Regarding claim 6, 10, and 12 Sakurai as modified disclose the claim limitations of claim 1, 3 and 5 above respectively and Sakurai further discloses the heat exchanger unit (Condenser 2 with super cooler 3), the compressor unit (Aa) and at least one indoor unit (B) are fluidly communicated by a refrigerant piping (piping passing through pipe connection portions 15, 6, 17 and 18 which complete the refrigeration circuit as seen in figures 2 and 3).
Regarding claim 21, Sakurai as modified disclose the claim limitations of claim 1 above and Shaw further discloses  wherein the first connection (the at the connection of central section 328a to the right section 328c per Col. 7, line 29-64) is connected to an air duct (328c) communicating the heat source heat exchanger unit with the outside of the building  (air from outside at air inlet grille 360 enters duct 328c per Col. 7, line 47-64) and the second (the at the connection of central section 328a to the left section 328b per Col. 7, line 29-64) is connected to the air duct again leading to the outside of the building (air flows from 328a to 328b and out discharge grille 348 to the outside per Col. 7 line 29-47).
Regarding claim 22, Sakurai as modified disclose the claim limitations of claim 21 above and Eom further discloses that the first heat exchanger (250) consists of an upper heat exchanger element and a lower heat exchanger element which are positioned relative to each other to form the shape of a "V" in a side view (the two halves of the heat exchanger 250 form a V shape as seen in figure 2-4, 13, and 16). 
Regarding claim 25, Sakurai as modified disclose the claim limitations of claim 21 above and Sakurai further discloses  the compressor unit (Aa) is disposed inside the building (Per Col.3 line 44-51 and Col. 4, line 22-35 the compressor is disposed indoors such as within a machine room).
Regarding claim 26, Sakurai as modified disclose the claim limitations of claim 21 above and Shaw further discloses the first casing (at central section of duct 328a in which blower 332 and coil 12 are mounted per Col. 7, line 24-29) is completely closed relative to the inside of the building (air flows through central section of duct 328a from the coil 12 to blower 332 to reject or absorb heat from the outside air Per Col. 7 line 29-64).
Regarding claim 27, Sakurai as modified disclose the claim limitations of claim 21 a above and Sakurai further discloses the heat exchanger unit (Condenser 2 with super cooler 3), the compressor unit (Aa) and at least one indoor unit (B) are fluidly communicated by a refrigerant piping (piping passing through pipe connection portions 15, 6, 17 and 18 which complete the refrigeration circuit as seen in figures 2 and 3).
Regarding claim 28, Sakurai as modified disclose the claim limitations of claim 22 above and Eom further discloses air is drawn in through the first connection (air is drawn in suction hole 210) toward the open end of the V shape heat exchanger and flown out through the second connection (air flows through the heat exchanger 250 as seen by the flow arrows in figure 13 and 16 and as described in paragraphs 0078-0079 and 0083 with air flowing form the suction hole 210 to the discharge opening 170 through the heat exchanger 250).

Claims 2, 13, 15, 16, 18, 20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US Patent 6,311,508 B1) in view of Eom et al. (US Patent Application Publication US 2005/0109053 A1), Shaw (US 4, 242,872), and Loveley (US Patent 3,613,776).
Regarding claim 2 and 24, Sakurai as modified disclose the claim limitations of claim 1 and 21 above respectively however Sakurai does not explicitly disclose the first and/or second casing is sound insulated.
Loveley teaches a casing for a compressor and a condenser heat exchanger (compartment 30 containing condenser 36 and compressor 34 is insulated that is sound insulated per Col. 4 line 23-31). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the casings of Sakurai to be sound insulated with a sound absorbent material as taught by Lovely. Doing so would minimize noise form the condenser fan and the compressor as recognized by Loveley (per Col. 4, line 23-31).
Regarding claim 13, Sakurai as modified disclose the claim limitations of claim 2 above and Sakurai further discloses  the compressor unit (Aa) is disposed inside the building (Per Col.3 line 44-51 and Col. 4, line 22-35 the compressor is disposed indoors such as within a machine room).
Regarding claim 15 and 18, Sakurai as modified disclose the claim limitations of claim 2 and 13 above respectively and Shaw further discloses the first casing (at central section of duct 328a in which blower 332 and coil 12 are mounted per Col. 7, line 24-29) is completely closed relative to the inside of the building (air flows through central section of duct 328a from the coil 12 to blower 332 to reject or absorb heat from the outside air Per Col. 7 line 29-64).
Regarding claims 16 and 20, Sakurai as modified disclose the claim limitations of claim 2 and 13 above respectively and Sakurai further discloses the heat exchanger unit (Condenser 2 with super cooler 3), the compressor unit (Aa) and at least one indoor unit (B) are fluidly communicated by a refrigerant piping (piping passing through pipe connection portions 15, 6, 17 and 18 which complete the refrigeration circuit as seen in figures 2 and 3).
Response to Arguments
Applicant’s arguments, see  page 7-8, filed 2/10/20 with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 in view of Sakurai et al. (US Patent 6,311,508 B1) in view of Shaw (US 4, 242,872) and Fromm et al. (US Patent 5,787,721) have been fully considered and while not fully persuasive the after an additional search the examiner found a new piece of art that better encompasses the full scope of the newly added limitations incorporating a fan heat exchange and drain pan incorporated in particular manner within a casing.  Therefore, the rejection has been withdrawn.  As such upon further consideration, a new ground(s) of rejection is made in view of Sakurai et al. (US Patent 6,311,508 B1) in view of Eom et al. (US Patent Application Publication US 2005/0109053 A1), and Shaw (US 4, 242,872). Where Eom teaches including drain pan and a fan in the same casing with the heat exchanger and including the specific connection structure as required by the amendments to claim 1, as noted above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rust et al. (US 5,715,697), Wawro et al. (US 4,410,033), and Berger (US 3,596,475) all disclose a heat exchangers in a casing with a drain pan and a fan.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/ Examiner, Art Unit 3763                                                                                                                                                                                                       /LEN TRAN/Supervisory Patent Examiner, Art Unit 3763